NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0515-20

SANTANDER BANK, N.A.,

          Plaintiff-Respondent,

v.

CARMINE A. DEMAIO, III,

          Defendant-Appellant,

and

FRANK C. HOLTHAM, JR.,

     Defendant.
___________________________

                   Submitted September 27, 2021 – Decided October 5, 2021

                   Before Judges Rothstadt and Mayer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Burlington County, Docket No. L-2393-19.

                   Sills, Cummis & Gross, PC, attorneys for appellant
                   (David W. Phillips and Richard Michael Riecken, of
                   counsel and on the briefs).
            Saldutti Law Group, attorneys for respondent (Thomas
            B. O'Connell, of counsel and on the brief).

PER CURIAM

      The court, being advised by the parties prior to argument that this matter

has been amicably resolved, accordingly dismisses the appeal with prejudice and

without costs to either party.

      Dismissed.




                                                                          A-0515-20
                                       2